EXHIBIT 12.1 NV ENERGY, INC. RATIOS OF EARNINGS TO FIXED CHARGES (Dollars in Thousands) Three Months Ended March 31, Year Ended December 31, EARNINGS AS DEFINED: Net Income (Loss) $ ) $ ) $ Income taxes (benefit) ) Fixed Charges Capitalized Interest (allowance for borrowed funds used during construction) Preferred Stock Dividend Requirement - ) ) Total $ FIXED CHARGES AS DEFINED: Interest Expensed and Capitalized (1) $ Preferred Stock Dividend Requirement - Total $ RATIO OF EARNINGS TO FIXED CHARGES DEFICIENCY $ $ Includes amortization of premiums, discounts, and capitalized debt expense and interest component of rent expense. For the purpose of calculating the ratios of earnings to fixed charges, “Earnings” represents net income or (loss) adjusted for income taxes (benefits) and fixed charges excluding capitalized interest.For the years ended December 31, 2006 and 2005, “Earnings” represents net income or (loss) adjusted for pre-tax preferred stock dividend requirement of SPPC income taxes and fixed charges excluding capitalized interest.“Fixed charges” represent the aggregate of interest charges on long-term debt (whether expensed or capitalized), the portion of rental expense deemed to be attributable to interest, and the pre-tax preferred stock dividend requirement of SPPC.
